780 N.W.2d 773 (2010)
Catherine WILCOX, individually, and as Next Friend of Isaac Wilcox, a minor, Plaintiffs-Appellants, and
Sunrise Home Health Services, Inc., Intervening Plaintiff,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 138602. COA No. 290515.
Supreme Court of Michigan.
April 16, 2010.

Order
By order of October 26, 2009, the application for leave to appeal the July 1, 2009 order of the Court of Appeals was held in abeyance pending the decision in Hoover v. Michigan Mutual Ins. Co. (Docket No. 138018). On order of the Court, the application for leave to appeal in Hoover having been dismissed on January 15, 2010, 485 Mich. 1036, 776 N.W.2d 895 (2010), the application is again considered, and it is GRANTED. The parties shall include among the issues to be briefed whether, or to what extent, the defendant is obligated to pay the plaintiffs personal protection insurance benefits under the no-fault act, MCL 500.3101 et seq., for housing expenses, modifications, and accommodations associated with the care of the plaintiffs' son, Isaac Wilcox, and whether Griffith v. State Farm Mutual Automobile Ins. Co., 472 Mich. 521, 697 N.W.2d 895 (2005), was correctly decided. The motion for leave to participate as amicus curiae filed by the Coalition Protecting Auto No-Fault is *774 GRANTED. We further ORDER that the stay entered by this Court on October 26, 2009 remains in effect until completion of this appeal.
YOUNG, J. (dissenting).
I respectfully dissent from the order in this case and instead would deny leave to appeal. The order directs the parties to discuss whether Griffith v. State Farm Mutual Automobile Ins. Co.[1] was correctly decided. I believe it was correctly decided. While it is certainly the prerogative of the Court to reconsider this case, this order is another instance where the majority seems to retreat from its previously stated fidelity to stare decisis.[2]
Since the shift in the Court's philosophical majority in January 2009, the majority has pointedly sought out precedents only recently decided[3] and has failed to give *775 effect to other recent precedents of this Court.[4] Today, the Court again orders reconsideration of a case that was decided just five years ago. It should be obvious to all but the most casual observer of the Court that a pattern is being established: the new majority is intent on "revisiting" (overruling) the decisions of the last ten years. Ironically, its consistent signals to the Bar that the jurisprudence of the last decade is in play seems an unnecessary prod to those who would eagerly return to the days when "judicial policy," rather than the language of the statute, ruled.
Other than the change in the composition of this Court in 2009, nothing in the law of this State or the rationale of that decision has changed in this short time. Accordingly, as I have in other similar orders,[5] I respectfully dissent from this order.
CORRIGAN, J., joins the statement of YOUNG, J.
NOTES
[1]  472 Mich. 521, 697 N.W.2d 895 (2005).
[2]  See, e.g., Pohutski v. City of Allen Park, 465 Mich. 675, 712, 641 N.W.2d 219 (2002) (KELLY, J., dissenting) ("[I]f each successive Court, believing its reading is correct and past readings wrong, rejects precedent, then the law will fluctuate from year to year, rendering our jurisprudence dangerously unstable."); People v. Hawkins, 468 Mich. 488, 517-518, 668 N.W.2d 602 (2003) (CAVANAGH, J., dissenting) ("We have overruled our precedents when the intervening development of the law has `removed or weakened the conceptual underpinnings from the prior decision, or where the later law has rendered the decision irreconcilable with competing legal doctrines or policies.' . . . Absent those changes or compelling evidence bearing on Congress' original intent . . . our system demands that we adhere to our prior interpretations of statutes."), quoting Patterson v. McLean Credit Union, 491 U.S. 164, 173, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989) and Neal v. United States, 516 U.S. 284, 295, 116 S.Ct. 763, 133 L.Ed.2d 709 (1996); Rowland v. Washtenaw Co. Rd. Comm., 477 Mich. 197, 278, 731 N.W.2d 41 (CAVANAGH, J., dissenting) ("`Under the doctrine of stare decisis, principles of law deliberately examined and decided by a court of competent jurisdiction become precedent which should not be lightly departed.'"), quoting People v. Jamieson, 436 Mich. 61, 79, 461 N.W.2d 884 (1990); Devillers v. Auto Club Ins. Ass'n, 473 Mich. 562, 622, 702 N.W.2d 539 (2005) (WEAVER, J., dissenting) ("Correction for correction's sake does not make sense. The case has not been made why the Court should not adhere to the doctrine of stare decisis in this case."); Todd C. Berg, Hathaway attacks, Michigan Lawyers Weekly, October 27, 2008 ("`People need to know what the law is,' Hathaway said. `I believe in stare decisis. Something must be drastically wrong for the court to overrule.'"); Lawyers' election guide: Judge Diane Marie Hathaway, Michigan Lawyers Weekly, October 30, 2006, in which Justice HATHAWAY, then running for a position on the Court of Appeals, was quoted as saying: "[t]oo many appellate decisions are being decided by judicial activists who are overturning precedent."
[3]  See, e.g., University of Michigan Regents v. Titan Ins. Co., 484 Mich. 852, 769 N.W.2d 646 (2009) (directing the parties to consider whether Cameron v. ACIA, 476 Mich. 55, 718 N.W.2d 784 (2006), was correctly decided); McCormick v. Carrier, 485 Mich. 851, 770 N.W.2d 357 (2009) (granting leave to consider the plaintiff's request to overrule Kreiner v. Fischer, 471 Mich. 109, 683 N.W.2d 611 (2004)); Lenawee Co. Bd. of Rd. Comm'rs v. State Auto Prop. & Cas. Ins. Co., 485 Mich. 853, 770 N.W.2d 879 (2009) (directing the parties to consider whether Miller v. Chapman Contracting, 477 Mich. 102, 730 N.W.2d 462 (2007), was correctly decided); Edry v. Adelman, 485 Mich. 901, 772 N.W.2d 427 (2009) (directing the parties to consider whether Wickens v. Oakwood Healthcare Sys., 465 Mich. 53, 631 N.W.2d 686 (2001), was correctly decided); Hoover v. Michigan Mut. Ins. Co., 485 Mich. 881, 772 N.W.2d 338 (2009) (directing the parties to consider whether Griffith v. State Farm Mut. Automobile Ins. Co., 472 Mich. 521, 697 N.W.2d 895 (2005), was correctly decided); Lansing Schools Education Ass'n v. Lansing Bd. of Ed., 485 Mich. 966, 774 N.W.2d 689 (2009) (directing the parties to consider whether Lee v. Macomb Co. Bd. of Comm'rs, 464 Mich. 726, 629 N.W.2d 900 (2001), was correctly decided); Anglers of the AuSable v. Dep't of Environmental Quality, 485 Mich. 1067, 777 N.W.2d 407 (2010) (directing the parties to consider whether Michigan Citizens v. Nestle Waters, 479 Mich. 280, 737 N.W.2d 447 (2007), and Preserve the Dunes v. DEQ, 471 Mich. 511 (2004), were correctly decided); Colaianni v. Stuart Frankel Development Corp, 485 Mich. 1070, 777 N.W.2d 410 (2010) (granting to consider whether Trentadue v. Buckler Automatic Lawn Sprinkler, 479 Mich. 378, 738 N.W.2d 664 (2007), was correctly decided).
[4]  See, e.g., Hardacre v. Saginaw Vascular Services, 483 Mich. 918, 762 N.W.2d 527 (2009), where the majority failed to follow Boodt v. Borgess Med. Ctr., 481 Mich. 558, 751 N.W.2d 44 (2008); Sazima v. Shepherd Bar & Restaurant, 483 Mich. 924, 762 N.W.2d 924 (2009), where it failed to follow Chrysler v. Blue Arrow Transport Lines, 295 Mich. 606, 295 N.W. 331 (1940), and Camburn v. Northwest School Dist., 459 Mich. 471, 592 N.W.2d 46 (1999); Vanslembrouck v. Halperin, 483 Mich. 965, 763 N.W.2d 919 (2009), where it failed to follow Vega v. Lakeland Hosps., 479 Mich. 243, 244, 736 N.W.2d 561 (2007); Juarez v. Holbrook, 483 Mich. 970, 764 N.W.2d 216 (2009), where it failed to follow Smith v. Khouri, 481 Mich. 519, 751 N.W.2d 472 (2008); Beasley v. Michigan, 483 Mich. 1025, 765 N.W.2d 608 (2009), Chambers v. Wayne Co. Airport Auth., 483 Mich. 1081, 765 N.W.2d 890 (2009), and Ward v. Michigan State Univ, 485 Mich. 917, 773 N.W.2d 666 (2009), where it failed to follow Rowland v. Washtenaw Co. Rd. Comm., 477 Mich. 197, 731 N.W.2d 41 (2007); and Scott v. State Farm Automobile Ins. Co., 483 Mich. 1032, 766 N.W.2d 273 (2009), where it failed to follow Thornton v. Allstate Ins. Co., 425 Mich. 643, 391 N.W.2d 320 (1986), and Putkamer v. Transamerica Ins. Corp. of America, 454 Mich. 626, 563 N.W.2d 683 (1997).
[5]  See, e.g., University of Michigan Regents, supra, 484 Mich. at 853, 769 N.W.2d 646; Lenawee Co. Bd. of Rd. Comm'rs, supra, 485 Mich. at 855, 770 N.W.2d 879; Hoover, supra, 485 Mich. at 882, 772 N.W.2d 338; Lansing Schools Education Ass'n, supra, 485 Mich. at 966, 774 N.W.2d 689; Anglers, supra, 485 Mich. at 1067, 777 N.W.2d 407; Colaianni, supra, 485 Mich. at 1070, 777 N.W.2d 410.